

LEASE


In consideration of the rents and covenants hereinafter set forth, Landlord
leases to Tenant, and Tenant leases from Landlord, the Premises upon the terms
and conditions of this Lease ("Lease") entered into and dated _April 25, 2008
("Execution Date").




ARTICLE 1
FUNDAMENTAL LEASE PROVISIONS




1.1 Landlord:      JEFFREY A. FISCHER AND HILARY K. FISCHER AND GARVIN DRIVE
LIMITED PARTNERSHIP, an Arkansas limited partnership


1.2 Tenant:    UKARMA CORPORATION, a Nevada corporation


1.3 Tenant's Trade Name:    XFLOWSION


1.4 Premises:That premises containing approximately six thousand three hundred
sixty (6,360) square feet of floor area on the first floor and second floor of
the Building located at 13920 Ventura Boulevard, in the City of Los Angeles,
County of Los Angeles, State of California. The Premises is shown in that
approximate location crosshatched on Exhibit A. The Premises are within a
building (the “Building”) located on a part of a larger property which is
referred to herein as the “Project”. The approximate boundaries of the Project
are shown on Exhibit A.


1.5 Initial Term:        Commencing on the date Landlord delivers possession of
the Premises to Tenant, and expiring on the Expiration Date.


1.5A Option to Extend:    Provided that (i) Tenant is not in default beyond all
applicable cure periods, or if so, that Landlord has not waived such default
(only by an express written waiver executed by Landlord) and, (ii) Tenant is
open and operating for business for the permitted use, both at the time of
exercise and on the commencement of the option term, Landlord hereby grants to
Tenant the right and option to extend and renew this Lease upon the same terms
and conditions for two (2) additional successive periods of five (5) years,
(each an “Option Period" or collectively "Option Periods”), each following the
expiration of the Initial Term or preceding Option Period, as the case may be
that has been previously exercised. Tenant shall exercise each of the two (2)
Option Periods by giving Landlord written notice of extension, not sooner than
twelve (12) months but at least six (6) months prior to the date of expiration
of the Initial Term as previously extended. The foregoing options are personal
to UKarma, Corporation; accordingly, Tenant may only exercise an option to
extend if it has not assigned this Lease or sublet the Premises prior to the
time of exercise.


1.6 Target Delivery Date:           Upon Lease execution.


1.7 Expiration Date:                     The last day of the month containing
the fifth (5th) anniversary of the Minimum Rent Commencement Date.


1.8 Rent Commencement Date: The earlier of (i) August 23, 2008 or (ii) the date
Tenant first opens for business in the Premises. Notwithstanding the foregoing,
Tenant shall have no obligation to pay the Minimum Annual Rent until the earlier
of (i) September 22, 2008 or (ii) the date Tenant first opens for business from
the Premises (“Minimum Rent Commencement Date”), although Tenant’s obligation to
pay all Additional Rent shall commence on the Rent Commencement Date.
 
1.9 Minimum Annual Rent:



 
Months
Monthly Minimum Annual Rent
             
Minimum Rent
   
Commencement Date
   
-12th full calendar
 

 

 
Page 1

--------------------------------------------------------------------------------

 
 
 

 
Month following the
$22,000.00 per month
 
Execution Date
         
Each subsequent
   
Twelve month
 
 
period of the
 
 
Initial Term:
Monthly Minimum Annual Rent shall be increased on each anniversary of the
Execution Date to an amount equal to the Monthly Minimum Annual Rent payable for
the immediately preceding month, multiplied by 1.03.




 
First Option Period:
For the first twelve (12) months of the First Option Period, Monthly Minimum
Annual Rent shall be increased effective the first day of the first Option
Period to the greater of (i) the amount obtained by multiplying the Monthly
Minimum Annual Rent payable for the immediately preceding month by 1.03; and
(ii) the Market Rent as hereinafter defined. For each subsequent twelve (12)
month period of the First Option Period, Monthly Minimum Annual Rent shall be
increased on each anniversary of the Minimum Rent Commencement Date to an amount
equal to the Monthly Minimum Annual Rent payable for the immediately preceding
month, multiplied by 1.03.
          
Second Option
     Period:
For the first twelve (12) months of the Second Option Period, Monthly Minimum
Annual Rent shall be increased effective the first day of the Second Option
Period to the greater of (i) the amount obtained by multiplying the Monthly
Minimum Annual Rent payable for the immediately preceding month by 1.03, or (ii)
the Market Rent as hereinafter defined. For each subsequent twelve (12) month
period of the Second Option Period, Monthly Minimum Annual Rent shall be
increased on each anniversary of the Minimum Rent Commencement Date to an amount
equal to the Monthly Minimum Annual Rent payable for the immediately preceding
month, multiplied by 1.03.



Subject to the rights of the parties to negotiate the Market Rent as provided
below, the term "Market Rent" shall mean the going market rental as of the date
of the commencement of the applicable Option Period following the expiration of
Term (or preceding Option Period, as the case may be) for similar commercial
space in the area where the Premises are located, taking into consideration the
location of the Premises on Ventura Blvd. between Sepulveda Blvd. and Laurel Cyn
Blvd., size, condition, building amenities, permitted uses (including general
retail, restaurant and health club uses), and improvements (but excluding any
alterations or personal property of Tenant installed in the Premises by Tenant
at Tenant's expense) for a tenant proposing to sign a lease with a term equal to
the term of the Option Period, but valuing the Premises as if it were a
commercial space with parking sufficient to meet a parking ratio of 10 spaces
per 1,000 square feet of floor area.


     (x) Negotiation».  Commencing from the date that the Option Notice
respecting the applicable Option Period is delivered to Landlord, and continuing
thereafter for thirty (30) days (the "Negotiation Period"), the parties shall
negotiate in good faith the Market Rent. If the parties are unable to agree on
the Market Rent prior to the expiration of such Negotiation Period, then the
matter shall be submitted into arbitration pursuant to the terms and conditions
set forth below.

          (y) Arbitration.
 
          (A) Two Brokers. Within fifteen (15) days after the expiration of the
Negotiation Period, each party, at its own cost and by giving written notice to
the other party, shall appoint a real estate broker, with at least five (5)
years' full-time commercial real estate brokerage experience in the area where
the Premises are located, to appraise and determine the Market Rent. If, in the
time provided, only one (1) party shall give written notice of appointment of a
broker, then the single broker appointed shall determine the Market Rent. If two
(2) brokers are appointed by the parties, then the two (2) brokers shall each
independently, and without consultation, prepare an appraisal of the Market Rent
within thirty (30) days after their appointment. Each broker shall seal its
respective appraisal after completion. After both appraisals are completed, the
resulting appraisals of the Market Rent shall be opened and compared. Copies of
both appraisals shall be concurrently delivered to Tenant and Landlord. If the
higher of the appraisals is not more than one hundred five percent (105%) of the
lower appraisal, then the Market Rent shall be the average of the two (2)
appraisals.
 

 
 
Page 2

--------------------------------------------------------------------------------

 
(B) Three Brokers»
.  If the higher of the two appraisals is more than one hundred five percent
(105%) of the lower appraisal, then within ten (10) days after the date the
appraisals are compared, the two (2) brokers selected by the parties shall
appoint a third similarly qualified broker. If the two (2) brokers fail to so
select a third broker, then a third similarly qualified broker shall be
appointed at the request of either Landlord or Tenant by the then Presiding
Judge of the Superior Court of the State of California for the County of Los
Angeles. The two (2) brokers shall each then submit his or her independent
appraisal in simple letter form to the third broker stating his or her
determination of the Market Rent (which determination may not be changed from
that which was set forth in such broker's sealed appraisal). The sole
responsibility of the third broker shall be to determine which of the
determinations made by the first two (2) brokers is most accurate. The third
broker shall have no right to propose a middle ground or any modification of
either of the determinations made by the first two (2) brokers. The Market Rent
shall be determined by the selection made by the third broker from the
determinations submitted by the first two (2) brokers.


(C) Costs»
. Each party shall pay the fees and expenses of its own broker, and fifty
percent (50%) of the fees and expenses of, and the cost of appointing, the third
broker.


(D) Criteria»
. Subject to the criteria set forth in subparagraph (C) above, the Market Rent
shall be determined using the "market comparison approach." The brokers shall
use their best efforts to fairly and reasonably appraise and determine the
Market Rent in accordance with the terms of this Lease, and shall not act as
advocates for either Landlord or Tenant.


(E) Limitation on Broker's Authority»
. The brokers shall have no power to modify the provisions of this Lease, and
their sole function shall be to determine the Market Rent in accordance with
this Section 1.9 of this Lease.




 
1.10 Percentage Rent: None.


1.11 Addresses for Notices:


 

 
To Landlord:
c/o Jeffrey Fischer
   
23901 Calabasas Road, #1065
   
Calabasas, CA 91302
          
To Tenant:
At the address of the Premises





Section 1.1 1.12 Permitted Use:        The Premises shall be used for upscale
Yoga/fitness instruction and for the incidental sale of related yoga
accessories, equipment, clothing and hot and cold snacks, beverages and other
food products (provided no cooking which generates grease, smoke or reasonably
objectionable food odors (which reasonably objectionable food odors can be
experienced outside the Premises) shall be done on-Premises). In no event shall
any portion of the Premises be used as a restaurant whose Primary Use is the
sale of “Mexican, South American, or Southwestern Style food.” The terms
“Mexican, South American, or Southwestern Style” shall include, without
limitation, tortillas, tacos, burritos, quesadillas, fajitas, tortas,
enchiladas, nachos, guacamole, frijoles, churros, tortilla chips, and/or any
other food items commonly known to be Mexican (including food from regional
subdivisions thereof such as Vera Cruz, Baja, Yucatan, etc.) in origin and/or
style; and/or any food which has a Mexican-related appellation, including
without limitation “Fresh Mex”, “Tex-Mex” and “Southwestern. “Primary Use” shall
mean five (5%) percent or more of the Net Sales or menu items of the business.

 
Page 3

--------------------------------------------------------------------------------

 

 
 1.13 Security Deposit: 
$22,000.00
   
 1.14 Prepaid Rent:
$22,000.00
   
 1.15 Guarantor:
Bill Glaser  
 
 
1.16 Broker(s):
Eli Strom, LS Realty Group (for Tenant)



1.17 Signage: Tenant shall have the right to erect on the front elevation of the
exterior of the building located on the Premises an internally illuminated,
channel letter prototypical sign of such dimensions as Tenant may desire,
subject to Tenant obtaining governmental approval therefor and the approval of
Landlord therefor, which approval shall not be unreasonably withheld. Tenant
also shall have the right to erect its signage on the current rooftop sign
located on the Premises an internally illuminated, channel letter prototypical
sign of such dimensions as Tenant may desire, subject to Tenant obtaining
governmental approval therefor and the approval of Landlord therefor, which
approval shall not be unreasonably withheld. Tenant acknowledges that the
current rooftop sign is grandfathered in under existing codes and ordinances,
and Tenant shall take no action which would cause such rooftop sign to lose such
grandfathered status.




The provisions of this Article 1 summarize certain terms of this Lease which are
more fully described in the balance of this Lease. In the event of a conflict
between the provisions of Article 1 and the balance of this Lease, the
provisions of the balance of this Lease shall control. Capitalized terms shall
have the meanings set forth in Exhibit B or otherwise defined in the body of
this Lease.


ARTICLE 2. PREMISES


2.1 Condition. Tenant acknowledges that it is in possession of the Premises and
that Tenant accepts the Premises in its "AS-IS, WHERE IS" condition and in the
state of repair as the Premises are in as of the date Landlord delivers the
Premises to Tenant.


2.2 Delivery. Landlord shall deliver possession of the Premises, and Tenant
shall accept delivery of possession of the Premises, on the Execution Date. In
event that Landlord does not deliver possession of the Premises to Tenant within
ninety (90) days after the Execution Date for any reason, either party may at
any time thereafter (but prior to delivery of possession) terminate this Lease
without liability by delivering written notice to the other party with no
further obligations thereafter accruing from Landlord to Tenant.


2.3 Intentionally Omitted.


2.4 Right to Enter. Upon providing the Tenant with reasonable prior notice
(other than in the event of an emergency), Landlord and/or Landlord's authorized
representatives shall have the right to enter the Premises at all reasonable
times for the purpose of showing the Premises to prospective insurers,
Governmental Authorities, purchasers or lenders, and potential occupants. Tenant
additionally shall permit Landlord, or Landlord's authorized representatives, to
enter the Premises at all times during usual business hours to inspect the
Premises, to perform Landlord's duties under this Lease, and to perform any work
therein that Landlord may deem necessary to prevent waste or deterioration of
the Premises or Project, or in connection with the expansion, reduction,
remodeling, maintenance, repair or renovation of any portion of the Project.


ARTICLE 3.  LEASE TERM


3.1 Duration. This Lease shall become fully effective and binding as of the
Execution Date. The "Lease Term" means that period commencing on the Execution
Date and continuing through the Expiration Date, unless sooner terminated as
provided in this Lease or by law.
 
3.2 Intentionally Omitted.


3.3 Surrender of the Premises. At the Expiration Date or earlier termination of
this Lease, subject to Section 15.5 below, Tenant shall remove all of Tenant's
personal property from the Premises, repair any damage caused by such removal,
and surrender possession of the Premises to Landlord in broom clean condition
and good state of repair, except ordinary wear and tear, and damage or
destruction covered by Article 18. If Tenant does not surrender possession of
the Premises to Landlord as set forth herein, Tenant shall be in default and
shall be deemed a holdover tenant at sufferance on the same terms and conditions
except that Tenant Minimum Annual Rent shall be two times the Minimum Annual
Rent payable during the last month of the Lease Term.
 
 
Page 4

--------------------------------------------------------------------------------

 

ARTICLE 4. RENT


4.1 Rent Commencement Date. Tenant's obligation to pay Minimum Annual Rent (as
defined in Section 1.9) shall commence upon the Minimum Rent Commencement Date
and Tenant’s obligation to pay Additional Rent (as defined in Exhibit B) shall
commence upon the Rent Commencement Date (as defined in Section 1.8).


4.2 Minimum Annual Rent. Tenant shall pay each monthly installment of Minimum
Annual Rent during the Lease Term, in advance, on the first day of each calendar
month, without setoff, deduction, prior notice or demand. If the Rent
Commencement Date is other than the first day of a calendar month, then the
Minimum Annual Rent for such fractional month shall be computed on a daily basis
in an amount equal to one-thirtieth (1/30th) of the monthly installment of
Minimum Annual Rent.


4.3 Intentionally Omitted. 


4.4 Additional Rent. Tenant shall pay all Additional Rent (as defined in Exhibit
B) without setoff, deduction or demand in the amounts and in the manner set
forth in this Lease. Tenant's payments of Additional Rent pursuant to Articles
5, 10 and 11 shall be payable in the following manner:


(a) Estimate. Commencing with the Rent Commencement Date and continuing
throughout the balance of the Lease Term, Tenant shall pay Landlord, on the
first day of each calendar month, those amounts Landlord reasonably estimates to
be Tenant's share of the aforementioned Additional Rent. Landlord may adjust in
Landlord's reasonable business judgment such monthly estimates at the end of any
calendar quarter on the basis of Landlord's experience and reasonably
anticipated costs.


(b) Reconciliation. Following the end of each calendar year or property tax
installment period, as applicable, Landlord shall furnish Tenant a statement
covering the billing period showing the total of the applicable Additional Rent
expenses, Tenant's share of such expenses for such billing period, and the total
prior estimated payments made by Tenant with respect to such period. If Tenant's
share of the Additional Rent expenses exceeds the total of Tenant's payments
with respect thereto, Tenant shall pay Landlord the deficiency within ten (10)
days after receipt of such statement. If said payments exceed Tenant's share of
the specified Additional Rent expenses, such excess shall be offset against the
payments next due Landlord for the same Additional Rent expense. If Tenant does
not raise objections to such statement within ninety (90) days after the date
Tenant receives the same, such statement shall be conclusive and binding upon
Tenant.


4.5 Failure to Pay Rent When Due. There shall be an administrative fee as
detailed below for any charge or payment due, including Minimum Rent and
Additional Rent, not timely received at the office designated as the location of
the Landlord to which payments are to be made.


FEE SCHEDULE:


a. Five Percent (5%) of the unpaid amount if not received within ten (10) days
of due date for each payment;


b. An additional Five Percent (5%) of the unpaid amount if not received within
thirty (30) days of due date for each payment.

 
Page 5

--------------------------------------------------------------------------------

 





The above fees are necessitated by the additional administrative and legal
expenses incurred in the handling, processing and collection of charges not
received when due. Payment of any administrative fees incurred due to late
payment shall not negate the fact that the Lease was in default due to the
payments not having been received when due. Additionally, it is understood that
the above fees relate to administrative expenses incurred prior to any
litigation and are not in any manner an offset against legal fees to be borne by
Tenant in the event of litigation of any kind and for any reason. Administrative
fees shall be subject to any limit imposed by Federal or State law.


4.6 Address for Payments. Tenant shall pay all rent and other payments due
Landlord at Landlord’s notice address or at such place as Landlord may from time
to time designate in writing. If no address is specified in this Section 4.6,
all rent and other payments due Landlord shall be paid to the address specified
in Section 1.11 above for notices sent to Landlord.


ARTICLE 5. TAX AND INSURANCE EXPENSES


5.1  Taxes. Commencing on the Execution Date, Tenant agrees to pay to
Landlord Tenant’s share of the amount of all Taxes levied for any reason on the
Project and the improvements thereon) and costs associated with challenging such
Taxes which Landlord may incur.


Tenant's share of Taxes shall be that portion of Taxes on the Project equal to
the proportion thereof which the Floor Area of the Premises bears to the Floor
Area of all the areas used and occupied by the tenants of the Project provided
an equitable adjustment shall be made for buildings which are only partially
completed on the date such Taxes become a lien. It is expressly understood that
the Premises shall not be separately assessed.


Tenant shall pay before delinquency all Taxes (including sales and use taxes),
assessments, license fees and public charges levied, assessed or imposed upon
Tenant's business operation as well as upon Tenant's merchandise, Improvements
and personal property. In the event such items of Tenant's property are assessed
with property of Landlord, Landlord shall allocate such assessment between
Landlord and Tenant so that Tenant shall pay only Tenant's equitable portion.


Taxes means all taxes, assessments (special or otherwise), water, trash, sewer
or other utility fees, fees related to environmental laws and regulations, and
any other governmental or quasi-governmental levies, fees or charges of any
kind, nature or sort whatsoever, ordinary and extraordinary, foreseen or
unforeseen, and substitutes therefor related in any manner to the Project or any
part thereof, equipment used in connection therewith, rents or other amounts
receivable therefrom, sales therefrom, any use thereof, any facility located
therein or used in conjunction therewith, or to the business or activity of
owning, leasing, managing or operating a Project, however same shall be labeled
and whether such Taxes be measured by way of rents, sales, use, usage, square
footage, traffic counts, car counts, parking usage, value or cost of land or
improvements, sale or transfer price or measured in any other way. Taxes shall
not include Landlord’s income or franchise taxes or any inheritance, estate,
transfer, succession, gift, franchise, corporation, income or profit tax or
capital levy.


5.2 Insurance. Commencing on the Execution Date, Tenant agrees to pay Landlord
Tenant's share of the cost of all casualty or liability insurance required or
elected to be maintained by Landlord on the buildings within the Project
(Insurance). Tenant's share of Insurance shall be equal to the ratio of the
Floor Area to the Premises to the Floor Area of all buildings covered by such
Insurance.


ARTICLE 6. USE. 


6.1 Use. Tenant shall operate the entire Premises only under Tenant's Trade Name
and shall use the entire Premises for the Permitted Use, and under no other
trade name and for no other use or purpose. Tenant shall at all times comply
with all Legal Requirements applicable to its use and/or occupancy of the
Premises. Tenant shall not use the Premises, or permit or fail to prevent the
Premises to be used, (a) for any purpose or in any manner that violates any
Legal Requirement or which is a public or private nuisance, (b) for the sale or
display of pornography, nudity, graphic violence, drug paraphernalia, or any
goods and/or services that, in the sole and absolute discretion of Landlord, are
inconsistent with the image of a community or family-oriented Project, (c) as a
massage parlor, adult bookstore or second-hand store, or (d) to conduct an
auction, distress, fire, bankruptcy or going-out-of-business sale or similar
sales. Tenant shall not cause or permit any waste to occur in the Premises.
Tenant shall comply with all exclusive use rights of other tenants in the
Project of which Landlord shall provide Tenant written notice.

 
Page 6

--------------------------------------------------------------------------------

 
 
6.2 Hazardous Materials.


(a) In General.  Landlord represents and warrants to Tenant that, to its actual
knowledge as of the Execution Date the Premises, the Common Areas, and the
Project are free from Hazardous Materials. Tenant shall not use, generate,
manufacture, produce, store, transport, treat, dispose or permit the escape or
release on, under, about or from the Premises, or any part thereof, of any
Hazardous Materials. If Tenant's Permitted Use requires the use and/or storage
of any Hazardous Materials on, under or about the Premises, Tenant shall fully
and promptly comply with all Hazardous Materials Laws at all times during the
Lease Term, and at the expiration or earlier termination of the Lease Term,
Tenant shall remove and dispose of all Hazardous Materials affecting the
Premises and the Project resulting from the use or occupancy thereof by Tenant
or Tenant's agents, employees, suppliers, contractors, subtenants, successors
and assigns.


(b) Indemnity. Tenant shall indemnify, protect, defend and hold Landlord (and
Landlord's partners, joint venturers, shareholders, members, affiliates and
property managers, and their respective officers, directors, employees and
agents) and Landlord's Mortgagee harmless from and against any and all Claims
arising out of, in connection with, or directly or indirectly arising out of the
use, generation, manufacture, production, storage, treatment, release, disposal
or transportation of Hazardous Materials by Tenant, or any successor, assignee
or sublessee of Tenant, or their respective agents, contractors, or employees,
on, under, about or from the Premises or the Project. Any defense of Landlord
pursuant to the foregoing indemnity shall be by counsel reasonably acceptable to
Landlord. Tenant's obligations hereunder shall survive the termination or
expiration of this Lease- Landlord shall indemnify, protect, defend and hold
Tenant (and Tenant's partners, joint venturers, shareholders, members,
affiliates and property managers, and their respective officers, directors,
employees and agents) harmless from and against any and all Claims arising out
of, in connection with, or directly or indirectly arising out of the use,
generation, manufacture, production, storage, treatment, release, disposal or
transportation of Hazardous Materials by Landlord or its agents, contractors, or
employees, on, under, about or from the Premises or the Project. Any defense of
Tenant pursuant to the foregoing indemnity shall be by counsel reasonably
acceptable to Tenant. Landlord's obligations hereunder shall survive the
termination or expiration of this Lease.


(c) Reporting. Each party shall notify the other party in writing, immediately
after any of the following: (i) the party has knowledge, or has reasonable cause
to believe, that any Hazardous Material(s) have been released, discharged or
located on, under or about the Premises or the Project, or (ii) the party
receives any warning, notice of inspection, notice of violation or alleged
violation, or the party receives notice or knowledge of any proceeding,
investigation, order or enforcement action, under any Hazardous Materials Law
regarding the Premises or the Project.




ARTICLE 7. TENANT'S OPENING COVENANT


7.1 Opening Covenant. Tenant shall open for business for one (1) day in the
entire Premises, fully stocked and staffed for the Permitted Use and under
Tenant’s Trade Name, within one hundred twenty (120) days after the Delivery
Date. Thereafter, if Tenant shall discontinue operating for business in
substantially all of the Premises for the Permitted Use and under the Permitted
Trade Name, and such discontinuance continues for more than sixty (60)
consecutive days, then Landlord shall have the right, at any time while such
discontinuance continues, to terminate this Lease upon thirty (30) days prior
written notice to Tenant. If Landlord so terminates this Lease, then Tenant
shall reimburse Landlord for the unamortized portion of the Tenant Construction
Allowance (amortized on a straight line basis over 10 years). Tenant shall not
be considered to have “discontinued operations” during any temporary disruptions
in Tenant’s operations due to casualty, condemnation, force majeure, repairs, or
up to thirty (30) days in the aggregate for making alterations.


7.2 INTENTIONALLY OMITTED.


ARTICLE 8. IMPROVEMENTS


8.1 Intentionally Omitted.


8.2 Improvements. Tenant may, from time to time after prior written notice to
Landlord, make such Improvements to Tenant's storefront and store interior as
Tenant may desire, at Tenant's own expense and in accordance with plans and
specifications approved by Landlord. Landlord’s approval shall not be
unreasonably withheld, except that Landlord’s approval shall be in Landlord’s
sole and absolute discretion for Improvements to the mechanical or electrical
systems, to the exterior walls or roof of the Premises, or to any storefront;
and any penetration into or through the roof, ceiling, demising walls, floor or
structural elements of the Premises. Tenant shall reimburse Landlord for all
costs and expenses (including, without limitation, any architect or engineer
fees) incurred by Landlord in approving or disapproving Tenant's plans for
Improvements. In the event such Improvements involve or require penetration of
the roof of the Premises or involve or require utility lines, systems or
facilities Landlord may require that such portion of the Improvements be
performed by Landlord’s contractor at Tenant’s own expense.

 
Page 7

--------------------------------------------------------------------------------

 





8.3  Mechanics' Liens. Tenant shall pay or cause to be paid all costs of labor,
services and materials supplied in the prosecution of any work done in the
Premises, and Tenant shall keep the Premises free and clear of all mechanics'
liens and other liens arising out of any work done for Tenant or persons
claiming under Tenant. Tenant shall promptly notify Landlord of any Claim or
lien filed against the Premises or the commencement of any action affecting the
title thereto, in which event Landlord may (but shall not be obligated to)
discharge said lien by (i) paying the claimant an amount sufficient to settle
and discharge the claim, (ii) posting a release bond, or (iii) taking such
action as Landlord shall deem appropriate in Landlord's sole and absolute
discretion, and Tenant shall pay to Landlord on demand all costs incurred by
Landlord in settling and discharging such lien (including reasonable attorney
fees and bond premiums).


Landlord or Landlord's representatives shall have the right to go upon and
inspect the Premises at all reasonable times upon reasonable advance notice, and
shall have the right to post and keep posted thereon notices of
non-responsibility or such other notices that Landlord may deem to be proper for
the protection of Landlord's interest in the Premises. Tenant shall give
Landlord at least fifteen (15) days advance written notice of Tenant's intention
to commence any work that might result in a lien described in this Article.


8.4 Title to Improvements. All Improvements not removed by Tenant prior to the
expiration or earlier termination of this Lease shall become the property of
Landlord upon expiration or earlier termination of this Lease. Landlord's
reversionary interest in the Improvements shall at all times be prior and
superior to any interest of any lender of Tenant, or of any other entity
claiming any purchase money lien or other interest in the Improvements.


ARTICLE 9. REPAIRS; MAINTENANCE


9.1 Tenant's Obligations. Tenant agrees at all times from and after the
Execution Date, at Tenant's own cost and expense, to repair, maintain in good
and tenantable condition and replace, as necessary, the Premises and every part
thereof whether installed by Landlord or Tenant (except portions of the Premises
expressly required to be maintained by Landlord pursuant to Section 9.2 of this
Lease), including, without limitation, exterior and interior glass; Tenant's
Interior Demising Partitions; mechanical and utility systems exclusively serving
the Premises (including the heating and air conditioning system); signs; locks
and closing devices, window sashes, casements and frames; doors and door frames;
floor coverings; drop ceilings; any grease traps and piping; the storefront; and
all items of repair, maintenance, alteration, improvement or reconstruction as
may be required by any Legal Requirement or the insurance underwriter(s) for the
Project. All replacements made by Tenant shall be of like size, kind and quality
to the items replaced as such item or items existed when originally installed
and shall be subject to Landlord's prior approval. Tenant, at its expense, shall
install and maintain fire extinguishers and other fire protection devices as may
be required from time to time by any agency having jurisdiction thereof or by
Landlord’s insurance carrier.


9.2 Landlord's Obligations. Landlord shall repair, maintain in good and
tenantable condition and replace, as necessary, the roof, exterior walls and
structural parts of the Premises (including the structural floor), and all
Utility installations serving the Premises on a nonexclusive basis (except where
the appropriate utility company performs such duties). In no event shall
Landlord be required to make repairs necessitated by the negligence or willful
acts of Tenant or anyone claiming under Tenant, because of the failure of Tenant
to perform or observe any term or condition of this Lease, or because of
Improvements made by Tenant. Landlord shall be under no obligation to repair,
replace or maintain the Premises or the mechanical equipment exclusively serving
the Premises at any time, except as this Lease expressly provides.
Notwithstanding anything to the contrary contained in this Lease, Landlord shall
not in any way be liable to Tenant for failure to make repairs as herein
specifically required of Landlord unless Tenant has previously notified Landlord
of the need for such repairs and Landlord has failed to commence and complete
said repairs within a reasonable period following receipt of Tenant's
notification. The definition of Common Area Expenses includes all work performed
by Landlord in accordance with this Section, except as otherwise expressly
provided for in this Lease.
 
9.3 Performance of Work by Landlord. If Tenant refuses or neglects to repair,
replace, or maintain the Premises, or any part thereof, in a manner reasonably
satisfactory to Landlord, Landlord shall have the right but not the obligation,
upon giving Tenant prior notice of Landlord's election to do so (except for an
emergency in which event no such notice shall be required), to enter the
Premises and make such repairs or perform such maintenance or replacements on
behalf of and for the account of Tenant. No exercise by Landlord of any rights
herein reserved shall entitle Tenant to any compensation, damages or abatement
of rent from Landlord for any injury or inconvenience occasioned thereby. If
Landlord performs any maintenance or other obligations that Tenant is required
to perform under the terms of this Lease, Tenant shall upon demand pay to
Landlord the costs and expenses incurred by Landlord's performance on behalf of
Tenant (or shall deposit with Landlord the anticipated amounts thereof), plus
Landlord's Administrative Fee.
 
 
Page 8

--------------------------------------------------------------------------------

 




ARTICLE 10. UTILITIES, AIR CONDITIONING, AND TRASH REMOVAL


10.1 Utilities. Tenant shall arrange with utility companies for the provision of
such Utilities to the Premises and shall pay all utility hookup fees. Tenant
shall pay for all utilities consumed by the Premises directly to the utility
company before such payment shall become delinquent. With respect to the air
conditioning system, Tenant shall contract with a qualified air conditioning
service company approved by Landlord for the monthly maintenance and the repair
and replacement, as necessary, of the air conditioning system.


10.2 Trash Removal.  Commencing on the Execution Date, Tenant shall cause all
trash, garbage and solid waste generated by the Premises to be placed in a
dumpster to be furnished by Landlord, and cause the same to be removed on a
regular basis so that trash, garbage and solid waste does not accumulate within
any portion of the Premises. Landlord shall contract for the dumpster and trash
removal and shall promptly pay all costs in connection therewith, and such costs
shall be included in Common Area Expenses (prior to the Rent Commencement Date
Tenant shall reimburse Landlord directly for such costs).


ARTICLE 11. COMMON AREA


11.1 Tenant's License to Use. Landlord grants to Tenant and its employees,
customers and invitees a license to use the Common Area during the Lease Term
for the parking and passage of motor vehicles and pedestrians, subject to the
rights of Landlord, and the other tenants of Landlord to use the same in common
with Tenant. Notwithstanding the foregoing, Tenant shall not permit its
employees to park in the Common Area. Tenant shall furnish the license plate
numbers of its employees to Landlord immediately upon request, and if Tenant’s
employees park in the Common Area, in addition to all other remedies which
Landlord may have at law or in equity, Landlord shall be entitled to tow or boot
such automobiles and/or assess a fine against Tenant of $50.00 per violation.
Landlord may designate some of the parking spaces within the Common Area for
short term use.


11.2 Common Area Expenses. 


(a)  In General. "Common Area Expenses" shall mean all reasonable costs and
expenses of any kind or nature in connection with the use, ownership, operation
and maintenance of the Common Area as defined in Exhibit B, including without
limitation, all general maintenance, repairs and replacements deemed necessary
by Landlord or as may be required by Governmental Authority, the costs and
expenses of lighting the Common Areas; the costs of cleaning, patching,
resurfacing, replacing and restriping the parking areas; trash removal; all
Taxes assessed for any reason on the improvements and land comprising the Common
Area; all personal property Taxes assessed for any reason and levied on any
personalty for use on the Common Area; public liability insurance and All Risks
insurance (including earthquake and flood coverage if obtained by Landlord) on
the Common Area; and the Administrative Fee with respect to all Common Area
expenses. Common Area Expenses shall not include: (i) leasing commissions, (ii)
rents payable for a leasing office, costs, disbursements, and other expenses
incurred for leasing, renovating, or improving space for tenants; (iii) costs
(including permit, license, and inspection fees) incurred in renovating,
improving, decorating, painting, or redecorating vacant space or space for
tenants; (iv) depreciation and amortization on the Project, except for the
annual amortization (amortized over the useful life) of costs of items
considered capital repairs, replacements, improvements and equipment under
generally accepted accounting principles consistently applied which are incurred
by Landlord after the Rent Commencement Date; (v) except for the amortization
costs permitted under (iv) above, costs of a capital nature including capital
expenditures, capital improvements, capital repairs, capital equipment, and
capital tools, as determined under generally accepted accounting principles

 
Page 9

--------------------------------------------------------------------------------

 

consistently applied, including without limitation, those incurred due to the
actions of other tenants in the Project; (vi) federal, state, or local income
taxes, franchise, gift, transfer, excise, capital stock, estate, succession, or
inheritance taxes, and penalties or interest for late payment of Common Area
Taxes; (vii) costs incurred because Landlord or another tenant violated the
terms of its lease (Tenant shall bear 100% of the costs incurred because of
Tenant’s violation of its lease); (viii) overhead and profit paid to
subsidiaries or affiliates of Landlord for management or other services on or to
the Project or for supplies or other materials, to the extent that the costs of
the services, supplies, or materials were higher than the cost thereof if they
had not been provided by a subsidiary or affiliate or to the extent such sums
together with amounts paid to unrelated parties for the same or similar services
exceed the usual and customary charges for same in the local marketplace; (ix)
interest on debt or amortization payments on mortgages or deeds of trust or any
other debt for borrowed money; rentals and other related expenses incurred in
leasing air conditioning systems, elevators, or other equipment ordinarily
considered to be of a capital nature; (x) items and services for which Tenant
reimburses Landlord or pays third parties or that Landlord provides selectively
to one or more tenants of the Project other than Tenant without reimbursement;
(xi) advertising and promotional expenditures other than costs related to
Project signage; (xii) nonrecurring costs incurred to remedy structural defects;
fines or penalties incurred because Landlord violated any governmental rule or
authority in its initial construction; and (xiii) costs incurred to remediate
any Hazardous Material contaminating the Project which was not caused by Tenant.
Furthermore, Common Area Costs shall not include any management or
administrative fees, costs or expenses of a partnership, or other entity, which
constitutes Landlord not directly related to the Project (such as accounting
fees, tax returns, and income taxes of such entity), and expenses incurred by
Landlord not directly related to the Project, or its operations including,
without limitation, compensation paid to officers, executives, or partners of
Landlord, and in lieu thereof, Landlord shall be entitled to the Administrative
Fee as provided above.


(b) Calculation. Tenant shall pay its share of Common Area Expenses in the
manner provided in Section 4.4. Tenant's share of Common Area Expenses shall be
calculated as follows: Tenant's share of Common Area expenses for the previous
calendar quarter or year shall be the proportion of all such expenses that the
Floor Area of the Premises bears to the total Floor Area of all premises in the
Project that are occupied and open for business.


11.3 Direct Expenses. Notwithstanding anything to the contrary contained in this
Lease, in the event that Landlord determines, in Landlord’s sole discretion, at
any time during the Lease Term that it is more appropriate and/or equitable that
all or any portion of the Common Area Expenses set forth in Section 11.2 be
chargeable exclusively to the Occupants of a particular building or to a
particular Occupant or group of Occupants rather than to all Occupants of the
Project, then such charges shall be excluded in determining the aggregate amount
of the Common Area Expenses and shall be referred to herein as "Direct
Expenses". Tenant shall pay its share of Direct Expenses and Administrative Fee,
at Landlord's option, either in estimated monthly installments in accordance
with Section 4.4 or within ten (10) days of receipt of a bill for same. Tenant's
proportionate share of Direct Expenses shall be a fraction, the numerator of
which is the Floor Area of the Premises, and the denominator of which is the
total Floor Area of the premises (including the Premises) of all Occupants
comprising the group to which the Direct Expenses relate.


11.4 Control of Common Area. Landlord shall at all times have the right (as
described in Section 23.3) to make such changes to the Common Area as Landlord
shall elect, including without limitation the location and relocation of
driveways, entrances, exits and automobile parking spaces, the direction and
flow of traffic, and the installation and designation of prohibited areas,
landscaped areas and Utility installations, provided that the access to,
visibility of, the Premises is not materially and adversely affected. Landlord
shall at all times have the sole and exclusive control of the Common Area,
including, without limitation, the right to lease space within the Common Area
to tenants for the sale of merchandise and/or services and the right to permit
advertising displays, educational displays and entertainment in the Common Area,
including kiosks, carts and other temporary or permanent stands; provided that
the access to, visibility of, the Premises is not materially and adversely
affected. Landlord shall also have the right at any time and from time to time
to exclude and restrain any person from the use or occupancy thereof or to
temporarily close the Common Areas as Landlord reasonably determines shall be
reasonably necessary to prevent the accrual of prescriptive rights. Landlord
shall use reasonable, good faith efforts to minimize interference with Tenant's
business when Landlord performs any maintenance, repairs and replacements of the
Common Areas.


11.5 Rules and Regulations. Landlord shall have the right to establish
additional reasonable, non-discriminatory and equitable Rules and Regulations
for the proper and/or efficient operation and maintenance of the Common Area or
any portion thereof, and Tenant shall comply with the same, provided Landlord
has furnished written notice to Tenant specifying such reasonable,
non-discriminatory and equitable Rules and Regulations.
 
11.6  Valet Parking. Landlord may, at its option, develop and implement a valet
parking system on all or any portion of the Property and Landlord and Tenant
agree to cooperate with each other and with the valet parking operator to
develop and implement a mutually satisfactory program. On a monthly basis, upon
receipt of Landlord’s invoice, Tenant shall reimburse Landlord for fifty percent
(50%) of the costs incurred by Landlord to develop, implement and operate the
valet parking system (net of any net proceeds earned by Landlord from such valet
parking program).
 
 
Page 10

--------------------------------------------------------------------------------

 
ARTICLE 12. INSURANCE OBLIGATIONS 


12.1 Tenant's Insurance Obligations. At all times from and after the Execution
Date, Tenant shall procure and maintain, at Tenant's sole cost and expense, the
following policies of insurance:


(a) Liability. Comprehensive general liability insurance with broad form
contractual liability coverage and with coverage limits of not less than One
Million Dollars ($1,000,000) combined single limit, per occurrence, and Two
Million Dollars ($2,000,000) combined single limit in the aggregate,
specifically including product liability insurance. Such policy shall insure
Tenant's performance of the indemnity provisions of this Lease.


(b) Workers' Compensation. Workers' compensation insurance in the amount
required by the State of California for the benefit of Tenant's employees.


(c) Plate Glass. Insurance covering the full replacement cost of all plate glass
on the Premises; Tenant may self-insure such risk upon prior approval of
Landlord.


(d) Equipment. Boiler and machinery insurance on the air conditioning system (or
any part thereof) with coverage limits of not less than One Million Dollars
($1,000,000) per occurrence.


(e) Tenant's Personal Property and Improvements. Property insurance covering any
peril generally included in the classification "all risks" covering all
merchandise, Improvements, and Tenant’s personal property, in an amount not less
than one hundred percent (100%) of their full replacement cost.


(f) Business Interruption Insurance. Business interruption insurance covering
Tenant’s business operated in the Premises.


12.2 Policy Requirements; Right to Adjust Requirements. All policies of
insurance provided for herein shall be issued by insurance companies that have a
general policyholder's rating of not less than "A+V", as rated in the most
current available "Best's" Insurance Reports, and licensed to do business in the
State of California All policies of insurance provided for herein (with the
exception of workers' compensation insurance) shall name Landlord, Landlord's
property manager, all Mortgagees and such other individuals or entities as
Landlord may from time to time designate, as "additional named insureds."
Certificates of all insurance required of Tenant hereunder shall be delivered to
Landlord at least ten (10) days prior to the Execution Date. All certificates of
insurance delivered to Landlord shall contain an agreement by the company
issuing said policy to give Landlord thirty (30) days' advance written notice of
any cancellation, expiration, lapse, reduction or other adverse change
respecting such insurance. All public liability, property damage or other
casualty policies shall be written as primary policies, not contributory with or
secondary to coverage that Landlord may carry. Landlord, at any time, and from
time to time, may require the insurance limits set forth herein to be increased
to reflect the then-prevailing standards in the industry as to businesses of the
type being operated at the time in the Premises.


12.3 Mutual Waivers of Rights. Landlord (for Landlord and Landlord's insurer),
waives any rights, including rights of subrogation, and Tenant (for Tenant and
Tenant's insurer), waives any rights, including rights of subrogation, each may
have against the other, and Tenant (for Tenant and Tenant's insurer) waives any
rights, including rights of subrogation, for compensation of any loss or damage
occasioned to Landlord or Tenant arising from any risk generally covered by the
All Risks insurance required to be carried by Landlord and Tenant. The foregoing
waivers shall be operative only so long as available in the State of California.

 
Page 11

--------------------------------------------------------------------------------

 
 
ARTICLE 13. INDEMNITY. Tenant shall indemnify, protect, defend and hold Landlord
(and Landlord's partners, joint venturers, shareholders, Mortgagee, affiliates
and property managers, and their respective officers, directors, employees and
agents) harmless from and against any and all Claims arising out of or in
connection with loss of life, personal injury, property damage, economic loss or
other damages arising from (a) the use, occupation, improvement or maintenance
of the Premises or any act or omission, work or activity in or about the
Premises or Project by Tenant or Tenant's assignees or subtenants or their
respective agents, employees, or contractors, or (b) any breach or failure to
perform any obligation imposed on Tenant under this Lease after notice and
expiration of applicable cure periods. Upon notice and request from Landlord,
Tenant shall, at Tenant's sole expense and by counsel satisfactory to Landlord,
defend any action or proceeding brought against Landlord by reason of any such
Claim. Tenant assumes all risk of, and waives all Claims against Landlord for,
loss of life, personal injury, property damage, economic loss or other damages
in, upon or about the Premises, from any cause whatsoever, except to the extent
caused by Landlord's negligence or wilful misconduct. Landlord shall indemnify,
protect, defend and hold Tenant (and Tenant's partners, joint venturers,
shareholders, affiliates and property managers, and their respective officers,
directors, employees and agents) harmless from and against any and all Claims
arising out of or in connection with loss of life, personal injury, property
damage, economic loss or other damages arising from (a) the use, occupation,
improvement or maintenance of the Common Areas or any act or omission, work or
activity in or about the Premises (subject to the immediately preceding
sentence) or the Project by Landlord or its respective agents, employees,
contractors, or (b) any breach or failure to perform any obligation imposed on
Landlord under this Lease after notice and expiration of applicable cure
periods. Upon notice and request from Tenant, Landlord shall, at Landlord's sole
expense and by counsel satisfactory to Tenant, defend any action or proceeding
brought against Tenant by reason of any such Claim. The obligations of this
Article 13 shall survive the expiration or earlier termination of this Lease. 


ARTICLE 14. ASSIGNMENT OR SUBLETTING


14.1 Restrictions. Tenant shall not make, consent to, or suffer any Encumbrance.
Tenant shall not Assign this Lease or sublet any portion of the Premises without
first obtaining Landlord's written consent, which Landlord shall not withhold
unreasonably. Landlord may withhold its consent on any reasonable ground,
including, without limitation, if in Landlord's reasonable business judgment:
(i) the Transferee's contemplated use of the Premises is not identical to the
Permitted Use, (ii) the Transferee lacks sufficient business reputation or
experience to operate a successful business of the type and quality permitted
under this Lease, (iii) the net worth of the Transferee are less than that of
Tenant at the Execution Date or at the date of request (whichever is higher), or
(iv) Tenant is then in default of Tenant’s obligations under this Lease.


In the event the Assignment consists of or includes a change of control in which
Bill Glaser ceases to be the person in control of Tenant, then as a condition to
Landlord’s consent to such Assignment, Landlord may require the person or entity
acquiring control of Tenant to provide Landlord a guaranty in the form attached
as Exhibit E (with paragraph 18 deleted) or to provide such other collateral as
Landlord may reasonably require.


14.2 Procedures. Tenant shall request Landlord's consent to each such
transaction in writing at least sixty (60) days before the effective date of any
such transaction. Within twenty (20) business days after receipt of Tenant's
request for consent (together with such background information as Landlord may
reasonably request), Landlord may (a) consent to or disapprove the proposed
Assignment or subletting, or (b) exercise Landlord's rights under Section 14.4.
Landlord’s failure to respond within such twenty (20) business day period shall
be deemed disapproval. Tenant shall remain fully liable to perform its duties
under this Lease following the assignment or subletting. The acceptance of Rent
by Landlord from any person other than Tenant shall not be deemed to be a
consent to any Assignment or subletting.


14.3 Consideration to Landlord. In the event of an Assignment or sublease,
Landlord shall be entitled to one-half (1/2) of the "bonus rent" as a result of
such assignment or sublease. "Bonus rent" shall mean, (i) in the case of an
Assignment, the value of all consideration paid by the Transferee for the
Assignment, net of all reasonable costs, including without limitation reasonable
commissions incurred by Tenant in connection with the Assignment, and (ii) in
the case of a sublet, the value of all consideration paid to Tenant together
with the excess, if any, in subrentals (including percentage rent) received by
Tenant relating to the portion of the Premises being sublet over that portion of
the corresponding payments of Minimum Annual Rent, Percentage Rent and
Additional Rent for the same period made by Tenant to Landlord under this Lease,
such excess being thereafter netted by the amount of all reasonable costs,
including without limitation reasonable commissions incurred by Tenant in
connection with the sublease.
 
14.4 INTENTIONALLY OMITTED.
 
 
Page 12

--------------------------------------------------------------------------------

 


14.5  No Release. Tenant shall not be released upon assignment but shall remain
primarily liable, jointly and severally with the assignee, under this Lease.


ARTICLE 15. DEFAULTS BY TENANT; LANDLORD REMEDIES


15.1 Events of Default. The occurrence of any of the following shall constitute
a default by Tenant and a breach of this Lease.


(a) Failing or refusing to pay any amount of Minimum Annual Rent or Additional
Rent when due in accordance with the provisions of this Lease, should Tenant
fail to cure same within five (5) days after receipt of written notice of such
default; or


(b) Failing or refusing to perform fully and promptly any covenant or condition
of this Lease, should Tenant fail to cure the same within a reasonable period of
time (not to exceed thirty (30) days) after receipt of written notice of such
default or, when more than thirty (30) days shall be required because of the
nature of the failure, if Tenant shall fail to either commence to cure such
failure within such thirty (30) day period or thereafter fail to cure such
failure within such longer period as shall be reasonable under the
circumstances.


15.2 No Waiver.   The waiver by Landlord of any breach of any term, covenant or
condition contained in this Lease shall not be deemed to be a waiver of such
term, covenant or condition for any prior or subsequent breach thereof, or of
any other term, covenant or condition contained in this Lease. Landlord's
consent to or approval of any act by Tenant requiring Landlord's consent or
approval shall not be deemed to waive or render unnecessary Landlord's consent
to or approval of any prior or subsequent similar act by Tenant. Landlord's
acceptance of partial Rent or performance by Tenant shall not be deemed to be an
accord and satisfaction or a waiver of any preceding breach by Tenant of any
term, covenant or condition of this Lease or of any right of Landlord to a
forfeiture of this Lease by reason of such breach, regardless of Landlord's
knowledge of such preceding breach at the time of Landlord's acceptance. No
term, covenant or condition of this Lease shall be deemed to have been waived by
Landlord unless such waiver is in writing and executed by Landlord.


15.3 Landlord's Rights and Remedies. 


A. In the case of such default or defaults described in Section 15.1 above, then
Landlord, besides other rights or remedies Landlord may have, shall have the
immediate rights of re-entry onto the property to remove all persons and
property from the Premises; and such property may be removed and stored in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant.


B. Should Landlord elect to re-enter, as herein provided, or should Landlord
take possession pursuant to legal proceedings or pursuant to any notice provided
for by law, Landlord may either terminate this Lease or may from time to time,
without terminating this Lease, re-let the Premises or any part thereof for such
term or terms (which may be for a term extending beyond the Term of this Lease)
and at such rent or rents and upon such other terms and conditions as Landlord
in its sole discretion may deem advisable, with the right to make alterations
and repairs to said Premises.


C. Upon such re-letting:


(I) Tenant shall be immediately liable to pay to Landlord, in addition to any
indebtedness other than rent due hereunder, the cost and expenses of such
re-letting and of such alteration and repair, incurred by Landlord, and the
amount, if any, by which the rent reserved in this Lease for the period of such
re-letting (up to but not beyond the Term of this Lease) exceeds the amount
agreed to be paid as rent for the Premises for such period of such re-letting;
or


(II) At the option of Landlord, rents received by Landlord from such re-letting
shall be applied as follows: first, to the payment of any indebtedness, other
than rent, due hereunder from Tenant to Landlord; second, to the payment of any
costs and expenses of such re-letting and of such alterations and repairs;
third, to the payment of rent due and unpaid hereunder and the residue, if any,
shall be held by Landlord and applied in payment of future rent as the same may
become due and payable hereunder. If Tenant has been credited with any rent to
be received by such re-letting and such rent shall not be promptly paid to
Landlord by the new tenant, or if such rents received from re-letting during any
month shall be less than that to be paid during the month by Tenant hereunder,
Tenant shall pay any such deficiency to Landlord. Such deficiency shall be
calculated and paid monthly.

 
Page 13

--------------------------------------------------------------------------------

 




C. No such re-entry or taking possession of said Premises by Landlord shall be
construed as an election of Landlord's part to terminate this Lease unless a
written notice of such intention, specifically containing the word FORFEITURE,
be given to Tenant by Landlord, or unless the termination thereof be decreed by
a court of competent jurisdiction.


D. In the event of any default as set forth in Section 15.1 by Tenant, then in
addition to any other remedies available to Landlord at law or in equity,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder by giving Tenant written notice of such intention to
terminate. In the event that Landlord shall elect to so terminate this Lease
then Landlord may recover from Tenant, as provided for by California Civil Code
Section 1951.2, which is incorporated herein by reference, the following:


(a) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus


(b) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus


(c) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that the Tenant proves could be reasonably avoided; plus


(d) Any other amount necessary to compensate Landlord for all the detriment
approximately caused by Tenant's failure to perform his obligations under this
Lease of which in the ordinary course of things would be likely to result
therefrom; and


(e) At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable state law.


The term "rent" or "rental" as used in this Lease, shall be deemed to be and to
mean the minimum rental, Community Area Charges, Promotional Assessments and all
other sums required to be paid by Tenant to Landlord pursuant to the terms of
this Lease and pursuant to California Civil Code Section 1951.


As used in subparagraphs (a), (b) and (c) above, the "worth at the time of
award" is computed by allowing interest at the Interest Rate.


E. In addition to the remedies set forth hereinabove, Landlord may pursue any
other remedy now or hereafter available to Landlord under the laws or judicial
decisions of the State of California. It is further agreed that the rights and
remedies given to Landlord in this Lease are distinct, separate and cumulative
remedies, and that no one of them, whether or not exercised by Landlord, shall
be deemed to be in exclusion of any of the others.


F. In the event of any breach of this Lease by Tenant, Landlord may (but shall
not be obligated to) at any time, after five (5) days' written notice, cure such
breach for the account and at the expense of Tenant. If Landlord at any time so
elects or is compelled by any other person to cure such breach or is compelled
to incur any other expense arising out of such breach by Tenant (including,
without limitation, reasonable attorneys' fees and disbursements in instituting,
prosecuting or defending any suits, actions or proceedings to enforce Landlord's
rights under this or any other Article or Section of this Lease or otherwise)
the sum or sums so paid by Landlord, with all interest, costs and damages, shall
be paid by Tenant to Landlord within five (5) days following written demand.
Such expenses may be recovered in the same action or proceeding forming the
basis of default.


G. Any amount due from Tenant to Landlord under this Lease which is not paid
within ten (10) days after written notice that such amount was not received when
due (including, without limitation, amounts due as reimbursement for costs
incurred in performing obligations of Tenant upon its failure to so perform)
shall bear interest at the lesser of (i) the highest amount permitted by law,
and (ii) five percent (5%) over the prime rate of Bank of America N.A.
("Interest Rate") from the date due until paid, unless otherwise specifically
provided herein, but the payment of such interest shall not excuse or cure any
default by Tenant under this Lease.

 
Page 14

--------------------------------------------------------------------------------

 
 
 15.4  Waiver of Certain Rights. Tenant expressly waives its right to plead any
noncompulsory counterclaims or offset, in any action or proceeding brought by
Landlord against Tenant for a default under Section 15.1(a) above; although
Tenant shall be entitled to assert any such claims in a separate action brought
by Tenant. Tenant hereby waives its right to jury trial in the event of any
legal action relating to or affecting the rights of Landlord or Tenant under
this Lease. Tenant hereby waives any right of redemption it may have either by
statute or otherwise.


 ARTICLE 16.  DEFAULTS BY LANDLORD .  If Landlord fails to perform or observe
any of the terms, covenants or conditions contained in this Lease on Landlord's
part to be performed or observed within thirty (30) days after written notice of
such failure from Tenant or, when more than thirty (30) days shall be required
because of the nature of the failure, if Landlord shall fail to cure such
failure within such longer period as shall be reasonable under the circumstances
after written notice of such failure from Tenant, said failure shall constitute
a default by Landlord under this Lease. In the event of the continuation of a
default by Landlord under this Lease after the expiration of all applicable cure
periods provided for under this Lease, Tenant shall then have the right to
pursue all available rights and remedies at law or in equity arising out of or
pertaining to such default of Landlord. So long as Landlord has previously
provided written notice to Tenant identifying Landlord’s Mortgagee and has
included in such notice a notice address for such Landlord’s Mortgagee, Tenant
shall send a copy of such written notice of failure to Landlord's Mortgagee,
which shall have the same cure period as Landlord, which cure period shall begin
upon Landlord’s Mortgagee’s receipt of such written notice, and Tenant’s rights
and remedies shall not accrue unless the Landlord’s Mortgagee’s cure period has
expired without the failure having been cured.
 
 ARTICLE 17.  RECONSTRUCTION


 17.1  Casualty. Upon the occurrence of casualty to the Premises, Landlord shall
have the election, and shall within thirty (30) days following the date of such
damage give Tenant written notice of Landlord’s election, either (A) to commence
reconstruction of the Premises excluding Tenant’s Work (“Landlord’s
Reconstruction Work”) and use diligent efforts to complete such reconstruction
within one hundred eighty (180) days after the date of such written notice, or
(B) to not perform such reconstruction, in which event this Lease shall cease
and terminate not later than sixty (60) days after Landlord’s notice of
Landlord’s election to terminate. If Landlord elects to perform such
reconstruction, Tenant shall commence reconstruction of Tenant's Work promptly
upon substantial completion of Landlord's Reconstruction Work and shall
diligently prosecute the same to completion. If Landlord elects to perform such
reconstruction and fails to complete the same within the above one hundred
eighty (180) day period, then Tenant may terminate this Lease upon thirty (30)
days prior written notice to Landlord, but if Landlord substantially completes
the Reconstruction Work within such thirty (30) day period, Tenant’s termination
notice shall be null and void. If Landlord notifies Tenant within thirty (30)
days following the date of such damage that the Reconstruction Work will take
more than one hundred eighty (180) days to complete (which notice shall set
forth the length of time which Landlord believes will be required to complete
the Reconstruction Work), then Tenant may terminate this Lease within fifteen
(15) days after receipt of Landlord’s notice, and if Tenant does not so
terminate, then the one hundred eighty (180) day reconstruction period shall be
extended to be the length of time set forth in Landlord’s notice. Reconstruction
shall substantially conform to the provisions of Exhibit C and shall cover
Landlord's Reconstruction Work and Tenant's Work. Landlord shall reconstruct the
Premises only to the extent of Landlord's Reconstruction Work; Tenant, at
Tenant's sole cost and expense, shall reconstruct Tenant's Work and shall
replace Tenant's merchandise, Improvements and personal property to a condition
at least equal to that prior to the occurrence of the casualty.
 
 17.2  Release of Liability. Upon any termination of this Lease under any of the
provisions of this Article, the parties shall be released thereby without
further obligation to the other party, coincident with the surrender of
possession of the Premises to Landlord, except the indemnification provisions
contained in this Lease which shall survive the termination, and except for
items which have theretofore accrued and are then unpaid. In the event of
termination, all proceeds from Tenant's insurance (including self-insurance and
deductibles), covering Tenant's Improvements, but excluding proceeds from
Tenant's merchandise, the unamortized net cost to Tenant of Tenant's
Improvements with a straight-line amortization schedule and an amortization
period equal to the Lease Term, and personal property, shall be disbursed and
paid to Landlord.
 
 17.3  Additional Provisions. There shall be no abatement of Minimum Annual Rent
or other charges with respect to any period of reconstruction of the Premises or
any other part of the Project, and Tenant shall look solely to the business
interruption insurance with respect thereto. Tenant hereby waives any statutory
rights of termination which may arise by reason of any partial or total
destruction of the Premises which Landlord is obligated to restore or may
restore under any of the provisions of this Lease.
 
 
Page 15

--------------------------------------------------------------------------------

 


 ARTICLE 18.  EMINENT DOMAIN


 181  Total Taking. If all or a portion of the Premises shall be appropriated or
taken under the power of eminent domain or by transfer in lieu of thereof
(hereinafter, "taken" or "taking") such that the remainder is not suitable for
the operation of Tenant’s business as contemplated hereunder, this Lease shall
terminate as of the date of such taking, and Landlord and Tenant shall have no
further liability or obligation, except as otherwise provided for in this Lease,
arising under this Lease after such date.


 18.2  Award. Landlord shall be entitled to the entire condemnation award for
any taking of the Premises, the Project or any part thereof. Tenant's right to
receive any amounts separately awarded to Tenant directly from the condemning
authority for the taking of Tenant's merchandise, personal property, relocation
expenses and/or interests in other than the real property taken shall not be
affected in any manner by the provisions of this Section, provided Tenant's
award does not reduce or affect Landlord's award.


 ARTICLE 19  SUBORDINATION; ATTORNMENT; ESTOPPEL


 19.1  Subordination to Mortgage. Landlord shall use its commercially
reasonable, good faith efforts to cause any Mortgagee of the Project to provide
Tenant with an executed recordable subordination, non-disturbance and attornment
agreement in reasonable form and approved by Tenant providing generally that,
provided Tenant is not in default under this Lease, the mortgagee, trustee, or
any purchaser at the foreclosure of the mortgage or deed of trust will not
disturb Tenant’s possession of the Premises and that Tenant will attorn to such
mortgagee, trustee, or purchaser at foreclosure as Landlord under the terms and
conditions of this Lease upon receiving written notice that such party has
succeeded to the interest of Landlord under this Lease(“SNDA”). Tenant shall
bear any costs imposed upon Landlord by its Mortgagee to make changes to the
Mortgagee’s standard form of SNDA requested by Tenant. This Lease and all of
Tenants' rights hereunder are and shall be automatically subject and subordinate
to all currently existing and future Mortgages affecting the Premises. Within
ten (10) days after the receipt of a request from Landlord or any Mortgagee,
Tenant shall confirm such subordination by executing a recordable subordination
agreement in form and content reasonably satisfactory to Tenant, Landlord and
Landlord's Mortgagee; provided, however, that the foregoing provision shall only
be applicable with respect to those mortgages or deeds of trust to which Tenant
has been provided an SNDA. If Landlord sells, transfers, or conveys Landlord's
interest in the Premises or this Lease, or if the same is foreclosed judicially
or nonjudicially, or otherwise acquired, by a Mortgagee, upon the request and at
the sole election of Landlord's successor, Tenant shall attorn to said
successor, provided said successor accepts the Premises subject to this Lease.
Tenant shall, upon request of Landlord or any Mortgagee, execute an attornment
agreement confirming the same, in form and substance reasonably acceptable to
Landlord or Landlord's successor and Tenant.


 19.2  Subordination to REA. So long as Landlord has previously provided written
notice to Tenant identifying the REA, this Lease and all of Tenant's rights
hereunder are and shall be subject and subordinate to the REA and any amendments
or modifications thereof; provided that no amendments or modifications to the
REA will materially and adversely affect the the access to, visibility of, or
Tenant's Permitted Use of the Premises without Tenant’s prior written consent,
not to be unreasonably withheld.


 19.3  Estoppel Certificate. Within ten (10) business days after request from
either party, the non-requesting party shall execute and deliver to the
requesting party an estoppel certificate in the form attached as Exhibit C with
any exceptions thereto noted in writing by the non-requesting party.


 ARTICLE 20.  QUIET ENJOYMENT.   Landlord agrees that Tenant, upon paying the
rent and performing the terms, covenants and conditions of this Lease, may
quietly have, hold and enjoy the Premises from and after Landlord's delivery of
the Premises to Tenant and until the end of the Lease Term, subject, however, to
any Mortgage to which this Lease is or shall become subordinate.

 
Page 16

--------------------------------------------------------------------------------

 



 ARTICLE 21.  NOTICES.  Wherever in this Lease it shall be required or permitted
that any notice, request, report, communication or demand be given, served or
transmitted by either party to this Lease to or on the other, such notice or
demand shall be in writing and shall be personally delivered or forwarded by
certified mail, return receipt requested, or by nationally recognized courier
service providing written confirmation of delivery, to the addresses of the
parties specified in Article 1. Notice shall be deemed to have been given or
served on the delivery date indicated by the United States Postal Service or
courier service on the return receipt or on the date such delivery is refused,
unless Tenant is served personally, in which event the date of personal delivery
shall be deemed the effective date of notice. Either party may change its
address by providing written notice as specified herein; provided, however, that
all addresses provided must be the actual street address of a residence or
business establishment.


 ARTICLE 22.  ATTORNEY FEES .  If either Landlord or Tenant institutes any
action or proceeding against the other relating to the provisions of this Lease
or any default hereunder, the nonprevailing party in such action or proceeding
shall reimburse the prevailing party for all reasonable attorney's fees and
costs.


 ARTICLE 23  GENERAL PROVISIONS


 23.1  Binding Effect. The parties hereto agree that all the provisions of this
Lease are to be construed as covenants and agreements and, except as otherwise
specified, that said provisions shall bind and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, permitted
successors and assigns.


 23.2  Right to Lease. Landlord shall have the absolute right to lease or permit
the use or occupancy of space in the Project as Landlord shall determine in
Landlord's sole and absolute judgment. Tenant does not rely on the fact, nor
does Landlord represent, that there shall be any specific occupants or minimum
occupancy level of space in the Project at any time.


 23.3  Project Configuration. Tenant acknowledges that Exhibit A is for the
purposes of convenience only and that Landlord reserves the right at any time
and from time to time, without Tenant’s consent or approval, to expand, reduce,
remove, demolish, change, renovate or construct any existing or new improvements
at the Project. Tenant further acknowledges that Landlord may change the name of
the Project or the designation of Tenant’s space number (without relocation of
Tenant’s premises except in accordance with the terms of this Lease) from time
to time, and upon notice to Tenant, Tenant shall use such new name (and as
applicable, space designation) in its correspondence, advertising and
promotional materials.


 23.4  Brokers. Except as specified in Section 1.16 above, each party warrants
to the other that it has not had any dealings with any brokers or finders, and
each party indemnifies the other against any Claims asserted by a broker or
finder arising out of the indemnifying party's communications with such broker
or finder. The obligations of this Section 23.4 shall survive the expiration or
earlier termination of this Lease. Tenant acknowledges that neither Landlord nor
any of Landlord’s employees, agents, representatives, contractors nor brokers
has made any representation or warranty of any kind respecting (a) the condition
of the Premises or the Project, (b) the suitability thereof for Tenant’s use and
the conduct of Tenant’s business, (c) occupancy or operation within the Project
of any other person or entity, (d) occupancy costs (it being understood that any
estimates of occupancy costs contained in this Lease are estimates only and are
not binding upon Landlord).


 23.5  Entire Agreement; Amendment. There are no oral or written agreements or
representations between the parties hereto affecting this Lease not contained
herein. This Lease supersedes and cancels any and all previous negotiations,
arrangements, representations, brochures, displays, projections, estimates,
agreements and understandings, if any, made by, to, or between Landlord and
Tenant and their respective agents and employees with respect to the subject
matter thereof, and none shall be used to interpret, construe, supplement or
contradict this Lease. This Lease, and all amendments thereto, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents. To be effective and binding on Landlord and Tenant,
any amendment to the provisions of this Lease must be in writing and executed by
both parties in the same manner as this Lease itself. Any amendment to this
Lease shall be prepared by Landlord. Tenant shall reimburse Landlord on demand
for Landlord's reasonable costs, including attorney fees, incurred in the
preparation and handling of any amendment to this Lease requested by Tenant.
 
 23.6  Force Majeure. The occurrence of any of the following events shall excuse
such obligations of Landlord or Tenant as are thereby rendered impossible or
reasonably impracticable for so long as such event continues: strikes, lockouts,
labor disputes, acts of God, inability to procure materials, governmental
restrictions, war, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform. Notwithstanding
the foregoing the occurrence of such events shall not delay the Rent
Commencement Date nor excuse Tenant's obligations to pay Minimum Annual Rent or
Additional Rent.
 
 
Page 17

--------------------------------------------------------------------------------

 


 23.7  Choice of Law and Venue. The laws of the State of California shall govern
the validity, performance and enforcement of this Lease. Tenant consents to
personal jurisdiction and venue in the State of California and judicial district
in which the Project is located.


 23.8  No Presumption. Although the provisions of this Lease were drafted
primarily by Landlord, the parties hereto agree that such fact shall not create
any presumption, construction or implication favoring the position of either
Landlord or Tenant. The captions of the Articles and Sections of this Lease are
for convenience only, are not operative parts of this Lease and do not in any
way limit or amplify the terms and provisions of this Lease.


 23.9  Guarantor. In the event a Guarantor is specified in Section 1.15 of this
Lease, this Lease shall not be effective unless and until Tenant shall deliver a
guaranty executed by Guarantor in the form attached hereto as Exhibit E.


 23.10  Relationship of the Parties. Nothing contained in this Lease shall be
deemed or construed as creating a partnership, joint venture, principal-agent,
or employer-employee relationship between Landlord and any other person or
entity (including, without limitation, Tenant) or as causing Landlord to be
responsible in any way for the debts or obligations of such other person or
entity.


 23.11  Sale or Mortgage by Landlord. If Landlord, at any time, sells, conveys,
transfers or otherwise divests itself or is divested of Landlord's interest
("transfer") in the Premises, other than a transfer for security purposes only,
Landlord shall be relieved of all obligations and liabilities accruing hereunder
after the effective date of said transfer, provided that any Security Deposit or
other funds of Tenant then being held by Landlord are delivered to Landlord's
successor. The obligations to be performed by Landlord hereunder shall be
binding on Landlord's successors and assigns only during their respective
periods of ownership.


 23.12  Severability. If any provision of this Lease shall be determined to be
void by any court of competent jurisdiction, then such determination shall not
affect any other provision of this Lease, and all such other provisions shall
remain in full force and effect. It is the intention of the parties hereto that,
if any provision of this Lease is capable of two constructions, one of which
would render the provision void and the other of which would render the
provision valid, then the provision shall have the meaning that renders it
valid.


 23.13  Time of Essence. Time is of the essence in the performance of all
covenants and conditions of this Lease.


 23.14  Warranty of Authority. If Tenant is a corporation, the person or persons
executing this Lease on behalf of Tenant covenant and warrant as of the date
Tenant executes and delivers this Lease that: (a) Tenant is a duly constituted
corporation, qualified to do business in the State of California in good
standing, and (b) the signatories signing on behalf of Tenant have the requisite
authority to bind Tenant pursuant to Tenant's bylaws or a certified copy of a
resolution authorizing the same by Tenant's board of directors.


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Lease as of the date first written above.
   


LANDLORD:
     
JEFFREY A. FISCHER
 
      
HILARY K. FISCHER



GARVIN DRIVE LIMITED PARTNERSHIP



 
 
BY:
     
 
 
NAME:
          
 
 
ITS:
General Partner




 
Page 18

--------------------------------------------------------------------------------

 



TENANT:


UKARMA CORPORATION, a Nevada corporation



   
BY:
    
   
NAME:
Bill Glaser
   
ITS:
CEO




 
Page 19

--------------------------------------------------------------------------------

 




   EXHIBIT B
DEFINED TERMS




"Additional Rent" means all sums of money required to be paid by Tenant under
this Lease with the exception of Minimum Annual Rent.


"Administrative Fee" means an amount equal to ten percent (10%) of the amount of
applicable expenses.


"Assignment" means any Transfer, Encumbrance, change of control, or other
arrangement whereby the identity of the person or persons using, occupying or
possessing the Premises changes or may change.


"Claims" means any claim, demand, investigation, proceeding, action, suit,
judgment, award, fine, lien, loss, damage, expense, charge or cost of any kind
or character and liability (including reasonable attorney fees, discovery costs
and court costs).


"Common Area" means all improved and unimproved areas within the boundaries of
the Project which are now or hereafter from time to time made available for the
nonexclusive use, convenience and benefit of the Landlord, the Project occupants
and/or their customers, patrons, employees and invitees.


"Encumbrance" means any conditional, contingent or deferred assignment, sublease
or conveyance voluntarily made by Tenant of some or all of Tenant's interest,
rights or duties in this Lease or the Premises, including, without limitation,
any mortgage. “Encumbrance” shall not include financing secured by Tenant’s
furniture, fixtures and equipment.


"Floor Area" means (i) with respect to the Premises, the square footage of the
Premises set forth in Section 1.4 ; and (ii) with respect to any other leasable
area of the Project, the total square footage measured from the exterior surface
of building walls or from the center line of Interior Demising Partitions,
without deduction for columns, sprinkler risers, roof drains, structural braces,
expansion joints and/or shear walls .


"Governmental Authority" means any federal, state, county, city or local
governmental or quasi-governmental board, body or agency having jurisdiction
over the Premises or the Project or any part thereof.


"Hazardous Materials" means any chemical, compound, material, substance or other
matter: (a) defined as a hazardous substance, hazardous material or waste, or
toxic substance under any Hazardous Materials Law, (b) regulated, controlled or
governed by any Hazardous Materials Law or other Legal Requirement, (c)
petroleum or a petroleum product, or (d) asbestos, formaldehyde, or radioactive
material.


"Hazardous Materials Laws" means any and all Legal Requirements relating to
Hazardous materials or environmental conditions on, under or about the Premises
or the Project.


"Improvements" means all structural and nonstructural fixtures, installations,
alterations, replacements, additions, changes and/or improvements to the
Premises.


"Interest Rate" means the lesser of (i) the maximum lawful rate permitted by
law, or (ii) four percent (4%) above the prime rate charged by Chase Manhattan
Bank.


"Interior Demising Partitions" means partitions separating the Premises from the
premises of adjacent tenants.


"Legal Requirement" means, to the extent applicable, (i) any law, statute,
ordinance, regulation, rule, requirement, order, court decision or procedural
requirement of any Governmental Authority, (ii) the requirements of the REA, and
(iii) the requirements of any Mortgagee.


"Mortgage" means any mortgage, deed of trust, assignment, security agreement,
conditional sale contract or other encumbrance or hypothecation of any of
Landlord's interest in the real and personal property comprising the Project.



 
Page 20

--------------------------------------------------------------------------------

 

"Mortgagee" means the holder, beneficiary or assignee of any Mortgage, or any
lessor under any ground lease or similar instrument.


"REA" means all restrictions of record.


"Rent" means all amounts of Minimum Annual Rent and Additional Rent required to
be paid by Tenant under this Lease.


 "Transfer" means any voluntary, unconditional and present (i) assignment of
some or all of Tenant's interest, rights and duties in this Lease and the
Premises, including Tenant's right to use, occupy and possess the Premises, or
(ii) sublease of Tenant's right to use, occupy and possess the Premises, in
whole or in part.


"Transferee" means the proposed assignee, sublessee, mortgagee, beneficiary,
pledgee or other recipient of Tenant's interest, rights or duties in this Lease
or the Premises in an Assignment.


"Utilities" means the services of (including, without limitation) sewage
removal, delivery of water, electricity, natural gas (if permitted by Landlord)
and telephone service provided to the Premises and otherwise for Tenant's
benefit.



 

--------------------------------------------------------------------------------

 

 
EXHIBIT "C"
TENANT’S CONSTRUCTION OBLIGATION AND ALLOWANCE




I. GENERAL REQUIREMENTS



 
A.
Tenant acknowledges that the Premises have been inspected by Tenant and Tenant
accepts the Leased Premises in its current "As Is, Where Is" condition.
               
B.
Intentionally Omitted.



II. DESIGN



 
A.
Tenant's Work shall be performed by Tenant in accordance with all governmental
requirements and the Final Landlord Approved Tenant Plans, as herein after
defined. Tenant agrees to provide Landlord, for Landlord's prior written
approval (not to be unreasonably withheld), the full plans and specifications
for such Tenant’s Work, including without limitation: initial interior
improvements, exterior modifications and/or changes, exterior signage
construction, roof penetrations, sprinkler system modifications, HVAC work,
electrical, gas, sewer, water or cable utility work or any other utility work
shall be performed by Tenant.
       
B.
Tenant shall employ a registered architect to prepare the plans and
specifications referred to in IIA above. Tenant's architect is to be licensed in
the State where the work is to be performed. Construction shall not commence
unless and until Tenant has received Landlord's written approval of the final
finish plans and specifications. A complete set of "As-Built" drawings furnished
by the contractor must be forwarded to Landlord for its records.
       
C.
Three (3) stamped sets of the plans and specifications referred to in IIA above
shall be submitted to the Landlord for review and approval. Tenant shall allow
two weeks for the initial review process.

 
1. All specifications shall be typed and placed on the architectural drawings or
on a separate 24" x 36" plan sheet.


2. All revisions are to be made by change to the drawings and not by addendum.
 
3. Design of exterior and interior components shall be in accordance with
Landlord’s Minimum Specifications governing Tenant’s work, which shall be
available at Landlord’s office for viewing and/or copying.



 
D.
It is suggested that Tenant’s plans be reviewed and approved by the Landlord
prior to any applications for permits or any other application prerequisites; as
this should prevent reapplication if contract drawings require revisions.
       
E.
One (1) set of the final revised plans and specifications shall be returned to
the Tenant and marked "Approved for Construction". These drawings shall be the
basis for final acceptance of all work performed by the Tenant and his
contractor. The final approved plans and specifications for the Tenant's Work
shall be referred to in this Lease as the "Final Tenant Plans". Such final
Tenant plans must remain on the jobsite at all times for the use of the Landlord
or any designated representative. Approval of the Final Tenant Plans by Landlord
shall not constitute the assumption of any responsibility for their accuracy,
efficacy, or sufficiency.

 
EXHIBIT B
 
Page 1

--------------------------------------------------------------------------------

 
III. CONSTRUCTION



 
A.
Construction of the finish of Tenant's building shall be the responsibility of
Tenant. Tenant shall secure bids from or negotiate with a general contractor or
contractors for the construction of the Tenant’s Work for Tenant’s Premises.
Tenant shall obtain Landlord's prior written approval of Tenant's general
contractor chosen, approval of whom shall not be unreasonably withheld. In order
to be considered, the Tenant's general contractor must be licensed in the city,
county or state where the work is to be performed. Such contractor must also
submit for review and written approval a completed AIA Contractor's
Qualification Statement form. Tenant must also provide Landlord with a copy of
the construction contract and construction schedule before construction
commences.
 
     
B.
Once the Final Tenant Plans are approved, no mobilization of construction onto
the property shall occur until the following items have been released to
Landlord:



1. Tenant’s Certificate of Liability insurance naming and endorsing Landlord as
additional insured. Limits of at least One Million ($1,000,000) Dollars for each
person and One Million ($1,000,000) Dollars for each occurrence for bodily
injury and in limits of One Million ($1,000,000) Dollars aggregate for property
damage.


2. Tenant’s Certificate of Worker’s Compensation verifying coverage amounts of
One Hundred Thousand ($100,000) Dollars for all Tenant’s employees to be engaged
in work at this location under this Lease.


2. Contractor’s Certificate of Liability insurance naming and endorsing Landlord
as additional insured. Limits of at least One Million ($1,000,000) Dollars for
each person and One Million ($1,000,000) Dollars for each occurrence for bodily
injury and in limits of One Million ($1,000,000) Dollars aggregate for property
damage.


4. Contractor’s Certificate of Worker’s Compensation verifying amounts of One
Hundred Thousand ($100,000) Dollars for all of Contractor’s employees to be
engaged in work on this project under this Lease.


5. A copy of the Demolition (if necessary) and Building Permit.


6. Tenant Acceptance Form executed by Tenant officially and unconditionally
accepting the Premises.


7. Intentionally omitted.
 
8. Copy of Tenant’s contract with their general contractor and the construction
schedule.
 

 
C.
Tenant shall Indemnify Landlord for all liens filed as a result of Tenant's
construction. Tenant shall be required to bond out any liens filed against
Landlord or Landlord's property resulting from Tenant's work within ten (10)
days of the date the lien is filed.
       
D.
Construction shall not commence unless and until Tenant has received a written
Notice to Proceed. Landlord reserves the right to approve all staging areas,
work areas, and actual job site. Tenant must also keep all such areas clean and
safe on a daily basis.
       
E.
Landlord may require Tenant to use Landlord’s original roofing or termite
subcontractor and any other necessary subcontractors, if any, in order to
maintain existing warranties. Tenant must determine from Landlord if this
requirement applies to Tenant’s work before Tenant’s work commences. The roof
system has recently been installed and is under warranty. The Landlord’s
contractor. All roof penetrations MUST be coordinated with Landlord’s roofing
contractor (at Tenant’s expense) to avoid violating the warranty. PLEASE NOTIFY
TENANT’S DESIGN TEAM TO SPECIFY THESE TERMS AND SPECIFICATIONS TO AVOID ANY
MISUNDERSTANDINGS.
       
F.
Landlord shall contribute a total Tenant Construction Allowance of up to
$165,000.00 for the hard costs of construction of Tenant’s leasehold
improvements in the Premises. In the event the hard costs to construct Tenant’s
leasehold improvements is less than $165,000.00, the Tenant Construction
Allowance will be reduced to the actual cost to construct Tenant’s leasehold
improvements. Construction payments to the contractor for the work, together
with payments for any other items that are Tenant's responsibility, shall be the
sole obligation of Tenant.

 
EXHIBIT B

 
Page 2

--------------------------------------------------------------------------------

 

 

       
G.
Tenant is to notify Landlord in writing that the construction is complete, that
the Tenant's architect (if other than that of the Landlord's) has inspected and
approved such work within thirty (30) days of completion of Leased Premises, and
that the work has been performed in accordance with Tenant’s Final Plans and all
governmental requirements.
       
G.
Upon completion of Tenant’s construction and Landlord’s receipt of Tenant’s
notice under Section III G., Landlord’s Project Manager will make final
inspection of Tenant’s buildout in conjunction with Tenant’s architect and/or
construction administrator. At that time, Landlord will require the following
additional information be made available to Landlord’s Project Manager.



1 . Tenant having furnished to Landlord an architect’s AIA Certificate of
Completion that the Premises have been constructed in accordance with the
Tenant’s Final Plans and all government requirements and are one hundred percent
(100%) complete. Tenant also having furnished to Landlord as-built plans.


2. Copy of Tenant’s Certificate of Occupancy.


3. Final approval letter and inspection certificate from the State Fire
Marshal’s Office.


4. Any construction contrary to the Final Tenant Plans be corrected prior to the
Tenant receipt of Tenant Construction Allowance. If Tenant does not make the
necessary corrections, after receiving written notice of same from Landlord,
Landlord has the option to make the necessary repairs and Tenant, within ten
(10) days after demand, shall reimburse Landlord for the actual costs incurred,
plus twenty percent (20%) of that amount.
 
5. Copy of all new and/or modified sprinkler as-built drawings.
  
I. Prior to release of Tenant Construction Allowance the above five (5)
conditions and the following additional conditions must be satisfied by Tenant.
Landlord shall pay the specified Tenant Construction Allowance to Tenant within
ten (10) business days after verification of the following:


1. Tenant being open and operating for business in the Premises in accordance
with the terms and provisions of this Lease and not otherwise in default under
this Lease.
 
2. Tenant having paid the Security Deposit.


3. Acceptance by Landlord of Tenant’s finished construction and all punchlist
items completed.


4. A recorded copy of the Notice of Completion and a copy of Certificate of
Final Lien Waiver from Tenant’s general contractor and all subcontractors and
the expiration of the statutory period in which liens may be filed. 


 
5. A final accounting of the hard and soft costs actually incurred by Tenant to
construct the interior finish of Tenant’s leasehold improvements to Premises
(but not Tenant’s furniture, trade fixtures and equipment), together with any
supporting documentation reasonably requested by Landlord.  


6. The cost of any additional work performed by Landlord at Tenant’s request for
the benefit of Tenant, as well as any rentals owing under this Lease shall be
documented and deducted from the Tenant Construction Allowance before the Tenant
Construction
 
EXHIBIT B
 
Page 3

--------------------------------------------------------------------------------

 
 
Allowance is paid to Tenant.
EXHIBIT B
 
Page 4

--------------------------------------------------------------------------------

 


EXHIBIT D
TENANT'S ESTOPPEL CERTIFICATE




Date:
    
, 20
     
Address:
   
   
   
 
   
   
  
 
     
   
  



To whom it may concern:


The undersigned, as Tenant, has entered into that certain Lease described on
Exhibit A attached hereto for the leasing of certain Premises at the Project
commonly known as   (all documents on Exhibit A are collectively referred to
herein as the "Lease").


Tenant understands that you have offered or committed to enter into a
transaction with Landlord with respect to an interest in Landlord and/or this
Lease and/or the Premises and/or the realty underlying the Premises and/or a
portion of or interest in the realty or improvements in the Project owned or
hereafter acquired by Landlord. You have requested this Certificate from Tenant
as a condition precedent to consummation of one of the following transactions:
sale, purchase, exchange, transfer, assignment, lease, conveyance, encumbrance,
pledge, mortgage or hypothecation. Landlord, you and your lender shall be
entitled to rely thereon.


In accordance with the terms of this Lease, Tenant ratifies this Lease and
certifies that:



 
(1)
The undersigned has accepted the Premises and entered into occupancy of the
Premises described in said Lease on  , 20 ;




 
(2)
The undersigned is presently open and conducting business with the public in the
Premises;




 
(3)
The current Minimum Annual Rent in the annual amount of $  was payable from  ,
20 ;




 
(4)
Exhibit A contains an accurate description of the Lease which constitutes the
entire agreement between Landlord and Tenant regarding the Premises and Tenant's
occupancy thereof. Said Lease is in full force and effect and has not been
assigned, modified, supplemented or amended in any way, and neither party
thereto is in default thereunder, nor are there existing conditions which, upon
the giving of notice or the lapse of time or both, would constitute a default
under the Lease; nor are there any existing defenses, offsets, counterclaims,
causes of action, or deductions against rental that the undersigned has against
the enforcement of the Lease by Landlord;




 
(5)
The same represents the entire agreement between the parties as to this leasing;




 
(6)
The Lease Term expires on  , 20 ;




 
(7)
All conditions under said Lease to be performed by Landlord have been satisfied,
including, without limitation, all co-tenancy requirements thereunder;




 
(8)
All required contributions by Landlord to Tenant on account of Tenant's
improvements have been received;




 
(9)
Tenant has not received any rental concessions or inducements which are
presently in effect or will in the future be in effect in connection with
renting the Premises except as expressly set forth in the Lease, and on this
date there are no existing offsets, deductions or credits against rentals or
other charges due under the Lease.


EXHIBIT B
 
Page 5

--------------------------------------------------------------------------------

 




 
(10)
No rental has been paid more than one (1) month in advance and no security
(other than a security deposit in the amount of $ ) has been deposited with
Landlord;




 
(11)
The Minimum Annual Rent for  , 20 , has been paid;




 
(12)
The operation and use of the Premises does not involve the generation,
transportation, treatment, storage, disposal or release of Hazardous Material(s)
or solid waste into the environment and that the Premises are being operated in
accordance with all applicable environmental laws, zoning ordinances and
building codes;




 
(13)
Landlord and Tenant have completed all construction and tenant improvements
required under the terms of the Lease in accordance with plans and
specifications approved by Tenant, and all required contributions by Landlord to
Tenant on account of Tenant’s improvements have been received;




 
(14)
Tenant has no options or rights of first refusal with respect to renting
additional space in the Premises or the Project that are not set forth in the
Lease; and Tenant has no options or rights of first refusal with respect to
acquiring any additional interest in the Premises or the Project that are not
set forth in the Lease;




 
(15)
Tenant has no notice of any prior assignment, hypothecation, or pledge of the
Lease or the rents due thereunder.



Very truly yours,
       
    
    
 (Tenant)
     
By:
    
    
     
Title:
    
    


EXHIBIT B
 
Page 6

--------------------------------------------------------------------------------

 

EXHIBIT E
LEASE GUARANTY
 


THIS LEASE GUARANTY is provided as of this 25th day of April, 2008, by BILL
GLASER ("Guarantor"), having as his primary place of business, 520 Broadway,
Suite 330, Santa Monica, CA 90401 to JEFFREY A. FISCHER AND HILARY K. FISCHER
AND GARVIN DRIVE LIMITED PARTNERSHIP, an Arkansas limited partnership
("Landlord").




 RECITALS:


This Lease Guaranty is given on the basis of the following facts and
understandings of the parties:


A. UKARMA CORPORATION, a Nevada corporation (hereinafter called "Tenant"), is
leasing from Landlord approximately six thousand three hundred sixty (6,360)
square feet of floor area, located at 13920 Ventura Park Boulevard, Sherman
Oaks, California, under a Lease dated as of April 25, 2008 (the "Lease").


B. As a condition to Landlord's execution of the Lease, Landlord has required
that Guarantor execute this Lease Guaranty guaranteeing performance of all of
the covenants on Tenant's part to be performed pursuant to the Lease.


C. Guarantor will be a recipient of a portion of the benefits which may accrue
to Tenant from the Lease and Landlord's execution of the Lease.


NOW, THEREFORE, in order to induce Landlord to make the Lease and in
consideration thereof, Guarantor agrees as follows:


1. Guarantor unconditionally guarantees the timely payment of all monies owed by
Tenant under the Lease, including, without limitation, minimum rent and
additional rent (as those terms are defined in the Lease) and the prompt
performance of all other obligations of Tenant under the Lease (including,
without limitation, the construction of the Tenant's improvements) in accordance
with the terms thereof, and at the times and places specified therein. All of
said payments and obligations, together with interest which may have accrued
thereon, are hereafter called the "Indebtedness".


2. The obligations of Guarantor hereunder are in addition to any other
obligations of Guarantor under any other guaranties of the Indebtedness of
Tenant or any other person, heretofore or hereafter given to Landlord, and this
Guaranty shall not affect any such other guaranties.


3. The obligations of Guarantor hereunder are independent of the obligations of
Tenant; a separate action or actions may be brought against Guarantor hereon;
whether or not action is brought against Tenant or Tenant may be joined in any
such action or actions. Guarantor waives the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof.


4. Guarantor authorizes Landlord without notice or demand and without affecting
Guarantor's liability hereunder, from time to time, to (a) renew, extend,
accelerate or otherwise change the Indebtedness or any part thereof, including
increase or decrease the payment of the Indebtedness or any part thereof,
including increase or decrease the rate of interest thereon; (b) take and hold
security for the payment of the Indebtedness and exchange, enforce, waive and
release any such security; and (c) apply such security in whole or in part and
direct the order or manner of sale thereof as Landlord, in its discretion, may
determine.


5. Guarantor authorizes Landlord and Tenant and their respective successors and
assigns, without notice or demand and without affecting Guarantor's liability
hereunder, from time to time, to amend, modify or change the terms, covenants
and conditions of the Lease.


6. Landlord may without notice assign this Guaranty or its interest hereunder in
whole or in part in connection with its assignment or other transfer of the
Lease.

EXHIBIT B
 
Page 7

--------------------------------------------------------------------------------

 

7. Guarantor waives any right to require Landlord to (a) proceed against Tenant;
(b) proceed against or exhaust any security held from Tenant; or (c) pursue any
remedy in Landlord's power whatsoever. Guarantor waives any defense arising by
reason of any disability or other defense of Tenant or by reason of the
cessation from any cause whatsoever of the liability of Tenant other than full
payment of the Indebtedness. Guarantor waives any defense it may acquire by
reason of Landlord's election of any remedy against Guarantor or Tenant or both.


8. Until the Indebtedness shall have been paid in full, Guarantor shall have no
right of subrogation, and waives any right to enforce any remedy which Landlord
now has or may hereafter have against Tenant (including, without limitation, the
remedies of reimbursement, indemnity and contribution), and waives the benefit
of, and any right to participate in, any security now or hereafter held by
Landlord from Tenant except to the extent such security remains after payment of
the Indebtedness in full. If and to the extend such waiver is unenforceable,
Guarantor hereby agrees that all such rights of subrogation, reimbursement,
indemnity and contribution shall be junior and subordinate to the right of
Landlord to obtain payment and performance of the Indebtedness and to all rights
of Landlord in any security now or hereafter held by Landlord from Tenant.


9. Guarantor waives all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor and notices
of acceptance of this Guaranty and of the existence, creation or incurring of
all or any part of the Indebtedness now existing or hereafter arising.


10. Guarantor warrants that:


A. All financial reports heretofore furnished to Landlord by Guarantor are
correct, Guarantor has title to all assets referred to in such reports, and
there has been no material adverse change in Guarantor's financial condition
since the date of the last report so furnished;


B. There are no actions, suits or proceedings pending, or, so far as Guarantor
is advised, threatened against Guarantor which might result in any material
adverse change in Guarantor's financial condition; and


C. Neither execution nor delivery of this Guaranty, nor compliance with the
terms hereof, will conflict with or result in the breach of any law or statute
or will constitute a breach or default under any agreement or instrument to
which Guarantor may be a party, or result in the creation or imposition of any
charge or lien upon any of the Guarantor's property or assets.


11. Until payment of the indebtedness in full, Guarantor shall promptly advise
Landlord in writing of:


A. All actions, suits or proceeding, pending, or of its knowledge threatened, at
law or before any federal, state, municipal or other court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, involving the possibility of judgments, penalties or liabilities
against it, which might, in the aggregate, exceed ten percent (10%) of the net
worth of Guarantor shown by the financial reports referenced in Paragraph 10A
above and which are not adequately covered by insurance; and


B. Any material adverse change in its business or financial condition.


12. This Guaranty shall be enforceable by Landlord in accordance with the laws
of the State of California and shall be construed in accordance therewith.
Guarantor agrees to pay Landlord's reasonable attorneys fees and all other costs
and expenses incurred by Landlord in the enforcement of this Guaranty.


13. No failure on the part of Landlord to pursue any remedy hereunder or under
the Lease shall constitute a waiver on its part of the right to pursue said
remedy on the basis of the same or a subsequent breach.


14. Guarantor acknowledges that its undertakings given hereunder are given in
consideration of Landlord's acceptance of the Lease and that Landlord would not
consummate the Lease and accept said documents were it not for execution and
delivery of this Guaranty.
EXHIBIT B
 
Page 8

--------------------------------------------------------------------------------

 




15. The liability of Guarantor hereunder shall in no way be affected or
diminished by an Assignment or Transfer of the Lease by Tenant.


16. The liability of Guarantor hereunder shall in no way be affected or
diminished by the release or discharge of Tenant in any creditors' insolvency,
receivership or bankruptcy proceeding, including the rejection or termination of
the Lease in bankruptcy, it being intended that Guarantor's liability hereunder
shall be determined as if the Lease continues in full force and effect without
regard to such rejection or termination in bankruptcy. In the event that any
amount at any time paid on account of obligations guaranteed hereby is required
to restored or returned by Landlord as a result of any such insolvency,
receivership or bankruptcy, Guarantor shall be liable under this Guaranty with
respect to such amount as if such amount was never paid.


17. Tenant hereby waives Sections 2809, 2810, 2819, 2845, 2849, 2850, and 3433
of the California Civil Code as the same may be hereafter amended, modified,
revised, renumbered or replaced.


18. So long as Tenant is in good standing and is not in default under the Lease
at any time during the first thirty-six (36) months full calendar months of the
Lease Term following the Minimum Rent Commencement Date, this Guaranty shall
expire on the last day of the thirty-sixth (36th) full calendar month of the
Lease Term following the Minimum Rent Commencement Date.
 


IN WITNESS WHEREOF, the undersigned have jointly and severally executed this
Lease Guaranty as of the date first written above.







 
BY
      
NAME:
BILL GLASER  
SSN:
###-##-####
 
ADDRESS
12233 Octagon St.
    
Los Angeles, CA 90049
 
PHONE #:
310-869-7899
 
DRIVER’S LICENSE   B5365500
 
DRIVER’S LICENSE STATE CA



 
1

--------------------------------------------------------------------------------

 




 





